Case: 12-5126    Document: 9     Page: 1   Filed: 09/27/2012




          NOTE: This order is nonprecedential.


  Wniteb $>tates QCourt of ~peaIs
      for tbe jfeberaI QCircuit

                   TRACY JENSON,
                   Plaintiff-Appellant,
                            v.
                  UNITED STATES,
                  Defendant-Appellee.


                       2012-5126


   Appeal from the United States Court of Federal
Claims in case no. 12-CV-313, Judge Charles F. Lettow.


                     ON MOTION


                       ORDER
    Tracy Jenson moves for leave to proceed in forma
pauperis. The court treats Jenson's submission as a
response to the August 30, 2012 order dismissing this
appeal for failure to pay the filing fee.
   Upon consideration thereof,
   IT Is ORDERED THAT:
    (1) The motion for leave to proceed in forma pauperis
is granted.
Case: 12-5126       Document: 9   Page: 2   Filed: 09/27/2012




TRACY JENSONV. US                                               2


    (2) The August 30, 2012 dismissal order is vacated,
the appeal is reinstated, and the mandate is recalled.
     (3) The United States should calculate the due date
for its brief from the date of filing of this order.
                                    FOR THE COURT


      SEP 21 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Tracy Jenson
    Michelle Milberg, Esq.
s21                                              COUflf~~
                                            u.s.THE FEDERAL CIRCUITFOR
                                                 SEP 272012
                                                     JAN HORBALY
                                                        CLERK